In a proceeding pursuant to CPLR article 78, petitioners appeal from a judgment of the Supreme Court, Suffolk County (De Luca, J.), entered March 10,1981, which, inter alia, held that respondents may require petitioners to collect a portion of the fee imposed by respondents upon applicants for employment in the civil service of petitioner Suffolk County. Judgment reversed, on the law, without costs or disbursements, and petition granted to the extent that it is declared that respondents may not require petitioners to collect or process fees imposed by the State civil service. (See Matter of Barclay v Bahou, 55 NY2d 338.) Gibbons, J. P., Weinstein, Gulotta and Thompson, JJ., concur.